                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ENNIS LEE BROWN,

                          Plaintiff,
      v.                                            Case No. 16-cv-241-pp

JACOB GENNRICH, MICHAEL HUBER,
and MICHAEL NINKOVIC,

                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION (DKT.
NO. 205) AND DENYING PLAINTIFF’S MOTION TO COMPEL (DKT. NO. 217)
______________________________________________________________________________

       Plaintiff Ennis Lee Brown, who is in custody at the Wisconsin Secure

Program Facility and is representing himself, filed an amended complaint

alleging that the defendants violated his rights in 2012 and 2013 when he was

confined at the Milwaukee County Jail. Dkt. No. 10. The court granted the

plaintiff leave to proceed on Claim 1 from his amended complaint (dkt. no. 10,

#5 at p.5) that the defendants used excessive force against him and failed to

provide him with proper medical care. Dkt. No. 106 at 4. On March 2, 2021,

the court granted in part and denied in part the defendants’ motion for

summary judgment. Dkt. No. 201. Specifically, the court denied the

defendants’ motion for summary judgment as to the plaintiff’s excessive force

claim that Officer Ninkovic slammed his head against a wall and choked him as

well as his excessive force claim against Officers Ninkovic, Huber and Gennrich

for allegedly grabbing the plaintiff’s RIPP belt and pulling the plaintiff’s arms

through the chute on his cell door. Id. at 17-20. The court granted the

defendants’ motion for summary judgment as to the plaintiff’s medical care

claims against Officer Hannah and Huber. Id. at 23-24.

                                         1

           Case 2:16-cv-00241-PP Filed 07/26/21 Page 1 of 4 Document 219
      On March 15, 2021, the plaintiff filed a document titled “standing

objection” in which he asserted some objections to the court’s summary

judgment decision. Dkt. No. 205. On April 29, 2021, the court held a

telephonic status conference during which it set final pretrial conference and

trial dates. Dkt. No. 212. During the status conference, the court asked the

plaintiff if he intended his standing objections as a motion for reconsideration;

the plaintiff said he did and the court ordered briefing on the motion. In

addition to the motion for reconsideration, the plaintiff since has filed a motion

to compel. Dkt. No. 217. The court addresses both motions below.

      In his motion for reconsideration, the plaintiff states that the court failed

to include facts stating that he was under the care of mental health staff and

mental health medication on the date of the incident (February 6, 2013) as well

as facts relating to the defendants’ failure to follow policies before interacting

with him while he was on observation status. Dkt. No. 205 at 1. The plaintiff

states that it appears that the court may not have had this vital information

because it did not receive all 800 pages of the exhibits he submitted. Id. The

plaintiff also states that if the court had received the entire file he sent, it

would have been aware of his mental incapacity and that the nursing staff he

saw after the incident were mental health staff conducting a wellness check on

him because he had recently attempted suicide. Id. at 2. The court had at least

about 600 pages of exhibits the plaintiff filed. Dkt. Nos. 189-1, 189-2, 189-3,

189-4. Moreover, the court had information about the plaintiff being on suicide

watch and that corrections staff check on inmates every fifteen minutes when

they are on suicide watch. Dkt. No. 201 at 4-5. Even if the court did not receive

all the documents the plaintiff submitted, it had many documents regarding

the concerns he has raised.


                                          2

        Case 2:16-cv-00241-PP Filed 07/26/21 Page 2 of 4 Document 219
      Next, the plaintiff states that former defendant Marlon Hannah and the

C.E.R.T. violated jail policy by approaching him without contacting mental

health staff for direction, because policy did not allow them to interact with

him without a mental health staff member present. Id. The plaintiff challenges

the dismissal of Marlon Hannah at summary judgment; he contends that

Marlon Hannah showed deliberate indifference when applying the restraints

contrary to jail policy by making contact with a mentally challenged pretrial

detainee without the permission or support of the mental health staff and

failing to request medical attention or intervene when the other defendants

were choking him. Id. at 2. The plaintiff has not demonstrated that the court

erred in dismissing defendant Hannah from the case because whether Hannah

violated jail policy has no bearing on the plaintiff’s constitutional claims. See

Self v. Bergh, 835 F. App’x 873, 875 (7th Cir. 2020) (citing Pulera v. Sarzant,

966 F.3d 540, 551 (7th Cir. 2020)).

      Next, the plaintiff contends that court erred in denying his motion for

default. Dkt. No. 205 at 3. He states that the defendants did not file a

“definitive answer” to his complaint and that the defendants’ electronic

signatures on their declarations are not authentic. Id. The court already has

addressed these issues, dkt. no. 201 at 28-29; the plaintiff’s motion rehashes

his previous arguments.

      “Rule 59(e) allows a court to alter or amend a judgment only if the

petitioner can demonstrate a manifest error of law or present newly discovered

evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing

Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). Whether to

grant a motion to amend judgment “is entrusted to the sound judgment of the

district court.” In re Prince, 85 F.3d 314, 324 (7th Cir. 1996). The plaintiff’s


                                         3

        Case 2:16-cv-00241-PP Filed 07/26/21 Page 3 of 4 Document 219
motion does not present any newly-discovered evidence and he has not shown

that the court’s order contains a manifest error of law. The court will deny his

motion for reconsideration.

       Next, the plaintiff has filed a motion to compel. Dkt. No. 217. He says

that he sought original copies of declarations filed by the defendants in support

of their summary judgment motion because the declarations they filed were not

authentic. Id. at 1. The court already has explained that the declarations the

defendants submitted comply with the court’s electronic filing procedures. Dkt.

No. 201 at 28-29. The court will deny the plaintiff’s motion to compel.

       The court DENIES the plaintiff’s motion for reconsideration. Dkt. No.

205.

       The court DENIES the plaintiff’s motion to compel. Dkt. No. 217.

       Dated in Milwaukee, Wisconsin this 26th day of July, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        4

        Case 2:16-cv-00241-PP Filed 07/26/21 Page 4 of 4 Document 219
